        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            )
                                                     )
                                                     )   2:17-cr-00031
                                                     )
                               v.                    )   Chief Judge Mark R. Hornak
                                                     )
ERIC CLANCY,                                         )
                                                     )
                       Defendant.                    )


                                            OPINION

Mark R. Hornak, Chief United States District Judge

       Defendant Eric Clancy is currently serving a ninety-month Bureau of Prisons (“BOP”)

custodial sentence for various drug distribution and firearms possession charges. Mr. Clancy

currently resides at the Butler County (PA) Prison (“BCP”) on a U.S. Marshal’s detainer as a result

of his being temporarily transferred there pending his anticipated appearance at a court proceeding,

and he is scheduled to be released from BOP custody on his sentence on December 4, 2022.

       In July 2020, Mr. Clancy filed an administrative request for release with the BOP based on

his asthma in combination with the COVID-19 pandemic. His request was denied by the Warden

of FCI Allenwood on July 31, 2020. Mr. Clancy now moves this Court for a Reduction in Sentence

under 18 U.S.C. § 3582(c)(1)(A)(i), stating that his prediabetes and asthma, in combination with

the COVID-19 pandemic, constitute extraordinary and compelling reasons justifying his release.

(ECF No. 109.)

       The Court concludes that the Defendant’s motion is properly before it, and that Mr. Clancy

has established that his medical conditions are severe enough to constitute “extraordinary and

compelling” circumstances that could warrant his release under the First Step Act. But the Court’s



                                                 1
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 2 of 22




consideration of the factors set forth in 18 U.S.C. § 3553(a) yields the conclusion that release is

not warranted because the Defendant’s substantial criminal conviction history and the length of

time left on his sentence weigh against his release. The Court therefore concludes that Mr. Clancy’s

sentence remains necessary to prevent danger to the community, to deter the commission of future

crimes by the Defendant, and to promote respect for the law. Accordingly, the Defendant’s Motion

for Reduction in Sentence pursuant to § 3582(c)(1)(A)(i) at ECF No. 109 is DENIED without

prejudice subject to its reassertion should circumstances warrant.

  I.      FACTUAL BACKGROUND

       In January 2018, Mr. Clancy pled guilty to two counts of possession with intent to distribute

heroin and fentanyl in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and to one count of

possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. §

925(c)(1)(A)(i). In October 2018, this Court sentenced Mr. Clancy to concurrent terms of

imprisonment of thirty (30) months at each possession with intent to distribute count and a single

consecutive sixty (60) months for the firearm possession count, to be followed by a six year term

of supervised release. (ECF No. 59.) In January 2019, Mr. Clancy filed a § 2255 motion alleging

ineffective assistance of trial counsel for failure to file a notice of appeal. (ECF No. 86.) An

evidentiary hearing scheduled on that motion was indefinitely delayed because of the COVID

pandemic. (ECF No. 113.)

       On November 2, 2020, Mr. Clancy filed a Motion for Reduction in Sentence pursuant to

the First Step Act. (ECF No. 109.) The Government filed a response opposing Mr. Clancy’s motion

on November 23, 2020 and submitted sealed medical records in support of its response on that

same day. (ECF Nos. 115, 116.) Mr. Clancy filed a reply to that response on December 7, 2020.

(ECF No. 117). On December 21, 2020, this Court ordered the Government to file a position


                                                 2
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 3 of 22




statement regarding whether the Court should accept into the record Mr. Clancy’s submitted report

from a non-treating physician evaluating his medical situation. (ECF No. 118.) The Government

filed a Motion requesting the Production of Facts or Data underlying that expert opinion on January

14, 2021, to which the Defendant responded by opposing that Motion, explaining that the medical

records already produced supported that expert opinion. (ECF Nos. 123, 134.) The Court granted

the Government’s Motion to Produce in part, requiring counsel for the defense to provide copies

of any medical and BOP records relied on by the testifying physician, to the extent that they had

not already been produced. (ECF No. 135.)

        The Court held an evidentiary hearing and oral argument on February 2, 2021. On

February 3, 2021, the U.S. Marshal advised the Court that Mr. Clancy had tested positive for

COVID-19 at his then-place of custody, NEOCC. (ECF No. 137.) Accordingly, the Court

authorized supplemental briefing on the subject of Mr. Clancy’s COVID-19 diagnosis. Id. The

Government filed a Motion requesting the production of additional medical records from the

NEOCC and extending the briefing schedule until those records were produced, which Mr. Clancy

opposed. (ECF Nos. 138, 139.) The Court granted the Government’s motion. (ECF 141.) The

Government filed a brief addressing Mr. Clancy’s COVID-19 diagnosis and attaching his NEOCC

medical records, to which Mr. Clancy responded. (ECF Nos. 142, 143, 144.) Finally, the United

States Marshal confirmed to the Court on April 19, 2021 that Mr. Clancy had been moved from

the NEOCC to the BCP, where he is currently incarcerated. The Court authorized Counsel to file

supplemental briefs discussing conditions at BCP as they relate to Mr. Clancy’s Motion, and the

Government filed such a supplemental brief on April 26, 2021. (ECF No. 146.)

       The Motion is now ripe for the Court’s consideration.




                                                3
          Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 4 of 22




  II.       LEGAL STANDARD

  “[A]s a general matter, a court cannot modify a term of imprisonment after it has been imposed

without specific authorization.” McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007);

see also Dillon v. United States, 560 U.S. 817, 819 (2010). One such specific authorization is the

First Step Act’s amendment of 18 U.S.C. § 3582. As amended, that provision allows a court to

modify a defendant’s term of imprisonment if “extraordinary and compelling reasons warrant such

a reduction.” § 3582(c)(1)(A)(i). In addition, the court must consider: (1) whether the defendant

has exhausted the appropriate administrative remedies; (2) the factors set forth in 18 U.S.C.

§ 3553(a) to the extent that they are applicable; and (3) whether such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission. § 3582(c)(1)(A).

  III.      DISCUSSION

  After considering the relevant factors, the Court finds that Mr. Clancy’s Motion is now properly

before it, and the Court finds that Mr. Clancy has established that the combination of his asthma

and prediabetes as conditions raising his risk of contracting severe illness from COVID-19

constitute circumstances rising to an “extraordinary and compelling” level. However, in

considering the § 3553(a) factors, the Court concludes that a reduction of Mr. Clancy’s sentence

would be inconsistent with the purposes of sentencing in his case at this time, and as such,

compassionate release is inappropriate at this time.

         A. Exhaustion

         Before petitioning a court for relief under 18 U.S.C. § 3582(c), a defendant must first file

an administrative request for compassionate release with the warden of their facility and then

either: (1) fully exhaust BOP’s administrative remedies; or (2) wait thirty (30) days from the date

their administrative request was filed with the warden. § 3582(c)(1)(A). Here, the Government


                                                  4
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 5 of 22




concedes that exhaustion is met as to Mr. Clancy’s arguments respecting his asthma in combination

with COVID-19, but contests whether exhaustion is met as to Mr. Clancy’s argument that his

prediabetes increases his risk of contracting severe illness from COVID-19. Our Circuit requires

“strict compliance” with § 3582(c)(1)(A)’s exhaustion requirement and has held that requirement

to be mandatory. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United

States v. Alam, 960 F.3d 831, 933 (6th Cir. 2020) (“Even though [§ 3582(c)(1)(A)’s] exhaustion

requirement does not implicate our subject matter jurisdiction, it remains a mandatory condition”).

Therefore, the Court will independently confirm whether exhaustion is satisfied for Mr. Clancy’s

entire petition.

        Although Mr. Clancy is currently temporarily housed at the BCP, which is not BOP-

operated, he was previously confined at FCI Allenwood, a BOP facility. Mr. Clancy submitted his

request for compassionate release to the Warden of FCI Allenwood in an email sent by his attorney

to the Warden on July 14, 2020, at which time he was housed at the NEOCC but still designated

to the Allenwood Low Security Correctional Institution. (ECF No. 109-7.) That email requested

Mr. Clancy’s release based on his asthma in combination with the COVID-19 pandemic. (ECF

No. 109-7.) The Warden responded to Mr. Clancy’s request in a July 31, 2020 letter to counsel

that acknowledged receipt of the request and reported the BOP’s conclusion that Mr. Clancy did

not meet its criteria for compassionate release. (ECF No. 109-8.) In that letter, the Warden

explained that “[h]ealth services staff [had] reviewed the medical records” to make that

determination. (ECF No. 109-8.)

        Although Mr. Clancy’s petition to the Warden raised only his asthma, his current

compassionate release petition now requests release based his increased susceptibility to a severe

illness from COVID-19 due to both (1) his asthma and (2) his prediabetic condition. (ECF No.

                                                5
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 6 of 22




109.) The Government argues that exhaustion is not met as to Mr. Clancy’s prediabetes COVID-

19 argument because Mr. Clancy did not raise that condition in his petition to the Warden. (ECF

No. 113, at 2.)

       This Court previously addressed the analysis of the exhaustion of medical claims not

explicitly raised in a Defendant’s administrative petition in United States v. Davidson, 2020 WL

4877255 (W.D. Pa. Aug. 20, 2020). There, a defendant’s May 2019 administrative request for

compassionate release cited his various medical conditions, but his April 2020 Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582 also argued that those conditions would raise

his risk of contracting severe illness from COVID-19. Id. at *3. The Court determined that because

the Warden went beyond the “four corners” of the defendant’s request and “conducted a thorough

review” of his overall health status, and because the BOP announced an implementation of an

extensive review of medical and custody situation of every BOP inmate in the context of the

COVID-19 pandemic, the timing and status of Mr. Davidson’s administrative request

fundamentally differed from those cases where the BOP had denied administrative requests before

the pandemic emerged. Instead, the Court declined to adopt the position that every change in a

defendant’s condition or the extent of COVID-19 at his facility necessarily requires a new request

so that the BOP could assess the exact risk at that moment. Id. (citing United States v. Tidwell, ––

– F. Supp. 3d ––––, 2020 WL 4504448 at *3 (E.D. Pa. Aug. 5, 2020)).

       This case differs from Davidson because Mr. Clancy’s prediabetes is a condition that pre-

dated the submission of his administrative request, not a condition that subsequently arose. (ECF

No. 109-2.) But the fundamental question in evaluating the claims raised in an administrative

petition to the BOP is whether “all exhaustion-related goals have actually been accomplished.” Id.

at *13. Here, Mr. Clancy raised his asthma in the context of the COVID-19 pandemic to the

                                                 6
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 7 of 22




Warden. The Warden then himself reported that he went beyond the four corners of that complaint

to conduct a “thorough review” of his medical records, which included reports that Mr. Clancy

was prediabetic. (ECF No. 109-2.) And not only did the Warden report having made such a

thorough review, the BOP has also advised the public that its case management staff have been

“urgently” reviewing all inmates’ conditions in light of the COVID-19 pandemic to determine

whether they met home confinement criteria. Frequently Asked Questions Regarding Inmate Home

Confinement in Response to the COVID-19 Pandemic, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/faq.jsp. Therefore, the goal of exhaustion –to give the BOP the

first opportunity to consider Mr. Clancy’s health conditions–has been met. The Warden reasonably

would have considered Mr. Clancy’s prediabetes, given the Warden’s thorough review of his BOP

records for the particular purpose of determining whether his medical condition made him more

susceptible to COVID-19.

       Finally, this Court and others have determined that the COVID-19 pandemic may be

considered in a §3582(c)(1)(A)(i) motion, even where it was not explicitly asserted in an initial

petition, where the pandemic constitutes a circumstance that simply “amplified the risk to [a

defendant’s] health” posed by the health conditions that were asserted. Davidson, 2020 WL

4877255 at *12 (quoting Tidwell, 2020 WL 4504448, at *3); see also Miller v. United States, 453

F. Supp. 3d 1062, 1065 2 (E.D. Mich. Apr. 9, 2020) (finding exhaustion met where the defendant

consistently sought compassionate release based on a “myriad of serious health conditions” which

the pandemic “merely accentuated”). Similarly, Mr. Clancy’s petition to the Warden requested his

release not simply based on his asthma but based on his risk of contracting severe COVID-19 in

light of his asthma. Mr. Clancy’s risk of contracting severe COVID-19 is therefore the animating

reason behind his petition to this Court, and his citation of prediabetes as a condition that may


                                               7
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 8 of 22




compound his COVID-19 risk simply provides another example of a petitioner pointing to a factor

that amplifies an already-asserted condition.

       The Court therefore concludes that as of July 31, 2020, the BOP was aware of Mr. Clancy’s

request for compassionate release based on the health conditions raised here combined with the

COVID-19 pandemic, and that much more than thirty (30) days have elapsed since then. The

exhaustion requirement is met, and the Court will proceed accordingly.

      B. Extraordinary and Compelling Reasons

       Next, the Court must determine whether Mr. Clancy’s medical conditions, combined with

the ongoing COVID-19 pandemic, rise to an “extraordinary and compelling” level so that release

might be warranted under § 3582(c)(1)(A)(i). Section 3582 does not define the phrase

“extraordinary and compelling reasons.” Id. Instead, Congress delegated that task to the

Sentencing Commission. See 28 U.S.C. § 994(t) (stating that the Sentencing Commission “shall

describe what should be considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples”). The Sentencing Commission

defined “extraordinary and compelling” as it related to the BOP’s discretion under the pre-First

Step Act version of § 3582(c)(1)(A)(i), but has not updated the applicable Policy Statement, found

in the U.S. Sentencing Guidelines Manual (“the Guidelines”) § 1B1.13, since the First Step Act

became law. See United States v. Rodriguez, 451 F. Supp. 3d 392, 396 (E.D. Pa. Apr. 1, 2020).

       A question that arises in this matter, and has arisen in other similar cases, is whether, and

if so to what degree, the current provisions of the Guidelines and relevant Application Notes at

U.S.S.G. § 1B1.13 promulgated by the Sentencing Commission in 2018 are applicable in

consideration of this Motion. As a general matter, this Court has been of the view that those


                                                8
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 9 of 22




provisions of the Guidelines are informative but not controlling and in any event advisory. See,

e.g., United States v. Davidson, No. 16-00139, 2020 WL 4877255, at *17–18 (W.D. Pa. Aug. 20,

2020). Over the past few months, a number of the regional Courts of Appeal have considered this

issue and have uniformly held that those Guideline provisions are not controlling in the

consideration of compassionate release motions. See United States v. Aruda, No. 20-102452021,

2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021); United States v. Shkambi, No. 20-40543, 2021

WL 1291609, at *2–4 (5th Cir. Apr. 7, 2021); United States v. McGee, No. 20-5047, 2021 WL

1168980, at *12 (10th Cir. Mar. 29, 2021); United States v. McCoy, 981 F.3d 271, 281–84 (4th

Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. Jones,

980 F.3d 1098, 1109 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234–37 (2d Cir.

2020). And in this case and in others in this Court, it has been the position of the United States that

§ 1B1.13 is binding, notwithstanding that those provisions have not been considered or updated

by the Sentencing Commission since Congress passed and the President signed into law the First

Step Act. See id.

       This issue is now before our Court of Appeals in a significantly different and perhaps more

consequential permutation in United States v. Andrews, in which the key issue before that Court is

whether a court’s discretion to determine and define “extraordinary and compelling reasons” is

constrained by U.S.S.G. § 1B.13 and its commentary, specifically in circumstances when such are

asserted to exist due to a gross disparity between a sentence originally imposed and a sentence that

would be imposed today for the same crime. 480 F. Supp. 3d 669 (E.D. Pa. 2020), appeal docketed,

No. 20-2768 (3d Cir. Sep. 4, 2020).

       This case involves a request for relief on the basis of the Defendant’s current medical

conditions. Although it appears that the central issue in Andrews is broader and perhaps of greater


                                                  9
       Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 10 of 22




reach than the central issue in this case, the involved statutory and Guidelines provisions suggest

that a defendant’s medical conditions is a topic central to the principles that have animated the

concept of such release from its first appearance in the law. For our purposes, the only issue that

need be addressed and resolved now is whether the referenced Guidelines provisions are

controlling and set the scope of the factors that the Court may consider. To that extent, the Court

joins the unanimously held view of the decisions noted above in concluding that the provisions of

U.S.S.G. § 1B1.13 and its Application Notes are not controlling in deciding this issue. The

provisions of U.S.S.G. § 1B1.13 and its Application Notes do not serve as a limitation on the

factors or information that this Court may consider in deciding this specific Motion on the grounds

presented in this case, but the Court will nonetheless consider them as part of its analysis in

determining the issue now before the Court.

       Relevant here, the Application Notes to § 1B1.13 of the Guidelines speak to conditions

which would support compassionate release in the form of two different types of medical

conditions that can rise to an “extraordinary and compelling” level: (1) terminal illnesses; and (2)

non-terminal conditions that substantially diminish a defendant’s ability to provide self-care within

the correctional environment. Id. Mr. Clancy’s initial compassionate release Motion appears to

argue that his medical conditions of asthma and prediabetes qualify under the “non-terminal

option” as conditions that substantially diminish his ability to provide self-care while incarcerated

in the context of the COVID-19 crisis because they put Mr. Clancy at higher risk of contracting

severe illness from COVID-19.

       As a result of Mr. Clancy’s recent diagnosis with and recovery from COVID-19, the

Government now argues that Mr. Clancy’s risk of contracting severe illness from COVID-19 has

in essence passed, obviating the immediate threat that served as the basis of Mr. Clancy's motion

                                                 10
       Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 11 of 22




and refuting his claim under Section 3582’s “extraordinary and compelling reasons” prong. (ECF

No. 142.) Mr. Clancy responds by arguing that he remains at risk of experiencing severe illness

from COVID-19, either because he may experience long-term symptoms from his recent infection

or because he remains at risk of becoming reinfected with COVID-19. (ECF No. 144.) The Court

will first evaluate the effect of Mr. Clancy’s recent diagnosis with COVID-19 on his

compassionate release petition. Then, the Court will evaluate Mr. Clancy’s asthma and prediabetes

as medical conditions that may increase Mr. Clancy’s risk of contracting severe illness from

reinfection with COVID-19.

   1. Mr. Clancy’s COVID-19 Diagnosis

       The medical records produced by the NEOCC relating to Mr. Clancy’s time at that facility

show that Mr. Clancy took a COVID-19 test on January 30, 2021 that came back positive. (ECF

No. 143, at 70.) The records next document Mr. Clancy’s condition in a February 17, 2021

evaluation. Id. That evaluation reports that Mr. Clancy was subject to a 14-day quarantine after his

positive test and was cleared from isolation on February 13, 2021. Id. A completed “pre-departure

COVID-19 screening” form question included in the February 17th visit records asks whether the

evaluated patient is experiencing any “fever/chills, new loss of smell/taste, new body aches, new

cough or difficulty breathing, new sore throat or congestion, or new headache.” (ECF No. 143, at

70.) The form directs that if answer is “yes” to any of these questions or if the patient's temperature

is over 100.4 degrees, that patient will not be cleared for transfer until a licensed independent

practitioner evaluates and clears them as a "certifying health authority." Id. The box for "new

nausea or diarrhea" is checked on Mr. Clancy’s form. Id. But as the form requires, a registered

nurse has signed off on the bottom of the form as a "certifying health authority" clearing Mr.




                                                  11
       Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 12 of 22




Clancy for travel. Id. The box next to that certification briefly gives the following note: “inmate

quarantined for 14 days. Currently asymptomatic.” Id.

       The Government's supplemental briefing points to the evaluation form’s indication that

Mr. Clancy was “asymptomatic” and “show[ed] no medical complications” approximately 18 days

after his initial positive test. (ECF No. 142, at 2) (citing ECF No. 143, at 70, 181.) The Government

therefore argues that the immediate threat that served as the basis of Mr. Clancy's motion–

contracting severe illness from COVID-19 – has “passed” and that his recovery refutes his claim

under Section 3582’s “extraordinary and compelling circumstances” prong. (ECF No. 142, at 2.)

       In response, Mr. Clancy argues that despite the records’ report that he was asymptomatic,

he in fact did experience symptoms associated with COVID-19, including “shortness of breath,

fatigue, and the loss of his sense of taste and smell.” (ECF No. 144, at 1.) Mr. Clancy argues that

the medical records do not contradict his reported symptoms, because he could have experienced

symptoms before the date that he was evaluated as “asymptomatic” (which occurred only after his

14-day quarantine). (ECF No. 143, at 70.) And Mr. Clancy also argues that the records’ conclusion

that Mr. Clancy was “currently asymptomatic” is belied by the records’ report that Mr. Clancy was

experiencing “new nausea or diarrhea,” symptoms common among people with COVID-19. Id.

       First, the Court concludes that it is possible that Mr. Clancy's medical records could fairly

be interpreted as consistent with his having had the symptoms he describes at some point. The only

assessment the NEOCC provides of Mr. Clancy’s symptoms comes from an examination that took

place at least 17 days after the onset of his infection, and that exam asked no questions about

symptoms before the examination date. But even assuming that Mr. Clancy did experience the

symptoms he describes before his examination, the medical records do still show that Mr. Clancy's

symptoms cleared up within his 14-day quarantine period. And the assessment form confirms that

                                                 12
       Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 13 of 22




Mr. Clancy’s report of gastrointestinal distress triggered an individual screening by a nurse, who

would have been required to determine he was not experiencing symptoms attributable to COVID-

19 and was cleared to travel in order to authorize his release. (ECF No. 143, at 70.) Mr. Clancy

also does not argue that he is currently ill, or that he has experienced any COVID-19 symptoms

since that February 17th evaluation. (ECF No. 144.)

       Regardless of whether Mr. Clancy experienced symptoms from his recent infection, he

also argues that he may be at risk for experiencing severe symptoms from COVID-19 in the

future – either from lasting effects of his current infection, or from a future reinfection. (ECF No.

144.) First, Mr. Clancy argues that he is at risk of experiencing long-run illness and symptoms as

a result of his recent COVID-19 infection. (ECF No. 144, at 2.). Although his infection has not to

date resulted in his hospitalization, Mr. Clancy argues that he could still experience long term,

serious side effects from that infection, citing an article reporting on a small, non-peer reviewed

study finding that more than 27% of people who were never hospitalized for COVID-19 still

experienced significant post-COVID symptoms like shortness of breath, chest pain, cough, or

abdominal pain. Pam Belluck, Many ‘Long Covid’ Patients Had No Symptoms From Their

Initial Infection, NY Times (Mar. 8, 2021), available at https://nyti.ms/2OY2Gle (reporting that

about a third of those patients suffering long-term side effects had had no symptoms from their

initial COVID infection through the 10 days after they tested positive).

       In short, although many unknowns still exist about long-run illness following COVID-19

infections–and although studies suggest it is less common for patients who are initially

asymptomatic to develop long-term symptoms–it is certainly possible for a person in Mr. Clancy’s

situation to later develop side-effects related to a largely asymptomatic initial infection. But Mr.

Clancy does not currently assert that he is experiencing any COVID-19 symptoms, even if he did

                                                 13
         Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 14 of 22




in the past or might in the future. (ECF No. 144.) In any case, Mr. Clancy does not allege that he

is currently ill with long-run side effects.

         Finally, separate from his risk of suffering side effects from his recent infection, Mr. Clancy

also asserts that he is still at risk for reinfection with COVID-19, and that his asthma and

prediabetes continue to put him at higher risk of contracting a severe COVID-19 infection. (ECF

No. 144, at 3.)1 He proposes that this risk constitutes an extraordinary and compelling circumstance

justifying his release. Scientific knowledge about reinfection risks is still developing: Mr. Clancy

cites sources suggesting that newly discovered variants have heightened the risk of reinfection

with COVID-19, and that infection with early variants of the COVID-19 virus may not protect

against new variants. (ECF No. 144, at 3) (citing Advisory Board, If you’ve already had Covid-

19, can you contract a new variant? Here’s what experts say (Feb. 11, 2021)

https://www.advisory.com/daily-briefing/2021/02/11/reinfection). The source that Mr. Clancy

cites concludes that reinfections with the same initial variant are possible but rare; and that

although information is inconclusive about risks posed by newer variants at the moment, newer

variants most likely pose a higher reinfection risk. Id.

         In sum, certain currently available scientific data suggests that although persons who have

already been infected with COVID-19 are less vulnerable to reinfection with the same variant, they

may still be vulnerable to reinfection with a different variant. Applied to Mr. Clancy, this would

indicate that, having been infected once, he is at least somewhat less vulnerable to reinfection with

the variant he already contracted, but that he remains vulnerable to other, different COVID-19


1
  The Government reports that the BCP has registered Mr. Clancy to receive the Pfizer COVID-19 vaccine. (ECF No.
146, at 2.) But because the Government does not report a timeline for when Mr. Clancy will begin the vaccination
process, the Court is unable to estimate when Mr. Clancy can expect to be fully protected by the vaccine. The Court
therefore will not consider Mr. Clancy’s registration to receive the Pfizer vaccine as a factor diminishing his risk of
reinfection.

                                                          14
       Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 15 of 22




variants. Because the record does not clearly show that Mr. Clancy’s past COVID-19 infection has

significantly reduced his overall risk of contracting COVID-19, the Court’s reasoning below as to

the risk of severe illness from reinfection with COVID-19 posed by Mr. Clancy’s preexisting

conditions of asthma and prediabetes is unchanged by his recent diagnosis with and recovery from

COVID-19. As discussed below, the Court concludes that Mr. Clancy’s has established that

extraordinary and compelling circumstances exist by virtue of his moderate to severe asthma

combined with his prediabetic condition.

   2. Mr. Clancy’s Asthma and Prediabetes

       First, Mr. Clancy asserts that his asthma puts him at heightened risk of severe illness if he

were to again contract COVID-19. The CDC currently lists “moderate-to-severe” asthma as a

condition that “can” put one at increased risk of contracting severe illness from COVID-19. See

People with Certain Medical Conditions, Ctrs. For Disease Control & Prevention (last updated

Apr. 29, 2020) https://bit.ly/2CrTAqa. Mr. Clancy’s BOP medical records show that he has a

documented history of shortness of breath and asthma attacks that the BOP has treated with an

albuterol inhaler prescription. (ECF No. 109-3.) Mr. Clancy’s asthma has also previously been

treated with prednisone, a systemic steroid. (ECF No. 109-3.) Mr. Clancy submitted both a letter

and testimony from non-treating physician Dr. Amesh Adalja representing that Mr. Clancy’s

asthma diagnosis and past treatment with a steroid inhaler and systemic steroids put him at some

increased risk of COVID-19 susceptibility and severity. (ECF No. 109-4, at 1.) That letter did not

classify the severity of his asthma. Id.

       The Government responds by arguing that Mr. Clancy’s asthma is “mild,” not “moderate

or severe,” and therefore does not fall into the CDC’s category of conditions that can increase

susceptibility to and severity of illness from COVID-19. (ECF No. 109-3, at 1.) The Government

                                                15
       Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 16 of 22




specifically points to BOP medical records reporting that Mr. Clancy’s albuterol inhaler is

prescribed for use only “as needed” and that he “uses albuterol several times a week at most.”

(ECF No. 109-3, at 1.) The Government also cites Mr. Clancy’s reports that he previously had a

daily marijuana habit to argue that his asthma must of definition be mild, and further points to

BOP record notations describing his asthma as “typically exercise-induced” and noting that he has

had no hospitalizations since childhood. (ECF No. 109-3, at 1.)

       The CDC itself does not provide asthma severity classifications, and thus for these

purposes, the Court is put in a position of attempting to determine whether Mr. Clancy’s asthma

is “mild” or “moderate to severe” based on medical records that do not themselves make that

determination. Indeed, the benchmarks for asthma severity classifications provided by the National

Asthma Education and Prevention Program suggest that even an examining physician would

require much more detailed information about symptom frequency and severity than Mr. Clancy’s

records provide. See Asthma Care Quick Reference: Diagnosing and Managing Asthma, National

Heart, Lungs, and Blood Institute, https://bit.ly/3xQ9d2V, at 5 (separating “mild-persistent”

asthma from “moderate persistent” or “severe persistent” asthma based the weekly frequency of

asthma symptoms, degree that attacks interfere with a patient’s daily activities, frequency of

nighttime symptoms, frequency of inhaler use, and lung function test results). Dr. Adalja also

testified to this effect, stating that asthma severity lies on a spectrum and would be difficult to

classify exactly without a patient-kept, daily diary of symptoms.

       The Court is in no position to in effect speculate about the categorical severity of Mr.

Clancy’s asthma based on the record before it. On the one hand, as the moving party, it would be

up to Mr. Clancy to develop the necessary record by competent testimony or other evidence on

this point, and Dr. Adalja was both thorough and candid as to the limits of his testimony, which

                                                16
         Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 17 of 22




was not based on a personalized examination or evaluation of the specifics of Mr. Clancy’s medical

situation. The medical records submitted to the Court do not facially resolve the matter, nor does

the Government’s argument on this point. That said, to the extent that the Court can reasonably

and fairly assess the severity of Mr. Clancy’s condition based on his medical records, those records

do indicate asthmatic symptoms that are more than “mild”: Mr. Clancy uses an inhaler “several

times a week,” a markedly higher incidence of symptoms than the two days a week that the NAEPP

states would signify a mild case. And he was previously treated with prednisone and a steroid

inhaler, indicating that his normal inhaler was insufficient to manage his symptoms for at least a

period of time. Based on the information that is in the record and the Court’s assessment of it, the

Court concludes that Mr. Clancy’s asthma would fairly be considered “moderate”.

         The Court concludes that Mr. Clancy’s “moderate” asthma is sufficient to establish

extraordinary and compelling circumstances warranting his release. Although BOP doctors have

prescribed Mr. Clancy an inhaler and monitored his condition, his asthma persists, requiring the

use of his rescue inhaler several times a week. His condition therefore falls within the CDC’s

category of “moderate to severe” asthma, as a condition that can increase the risk of contracting

severe illness from COVID-19.2

         Mr. Clancy also asserts that his condition of being prediabetic raises his risk of contracting

COVID-19. BOP medical records do note Mr. Clancy’s diagnosis with prediabetes, which is



2
  The parties logically have cited to compassionate release cases from this and other courts that have considered such
motions in the context of in essence comparing the medical conditions reported as impacting Mr. Clancy and those
conditions noted in those other decisions. The Court has also reviewed those and similar cases in conjunction with the
arguments advanced. But the nuances of Mr. Clancy’s situation highlight that it would be an endeavor fraught with
imprecision for litigants, or the Court, to in any given case canvass the field of the hundreds of compassionate release
decisions rendered by the federal trial and appellate courts nationally in an effort to in effect “match” the medical
situation then before this Court with those conditions that were before those other courts. The requirement for an
individualized assessment of such matters on the specific record developed and presented is in the Court’s judgment
a necessary consequence of the structure of the compassionate release analysis.

                                                          17
          Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 18 of 22




defined as a “serious health condition where blood sugar levels are higher than normal, but not

high enough yet to be diagnosed with type 2 diabetes.” (ECF No. 109, at 6-7.). Although the CDC

currently lists type 2 diabetes on its list of conditions that can increase one’s risk of contracting

severe illness from COVID-19, it does not mention prediabetes as a factor that can increase the

risk of severe COVID-19. See People with Certain Medical Conditions, Ctrs. for Disease Control

& Prevention (last updated Apr. 29, 2021), https://bit.ly/2CrTAqa.

          However, Mr. Clancy cites medical literature arguing that “prediabetes and type 2 diabetes

share similar pathophysiology,” including the key mechanisms underlying the severity of COVID-

19 in type 2 diabetes patients. (ECF No. 109, at 7). Dr. Adalja similarly testified that prediabetes

and diabetes lie on a spectrum and that a prediabetic patient experiences some immunosuppressant

effect from an incipient prediabetic condition, albeit less than that associated with full-blown

diabetes. The Court credits this argument and finds that it is at least plausible that Mr. Clancy has

experienced some immunosuppressant effect from his prediabetes. And together with Mr. Clancy’s

asthma, a condition that does appears on the CDC list as a condition that can increase his risk of

contracting severe illness from COVID-19, any immunosuppressant effect from Mr. Clancy’s

prediabetic condition will further increase that risk. The Court therefore concludes that Mr. Clancy

has established that his asthma and his prediabetic condition are sufficiently severe in combination

to make his risk of increased susceptibility to severe illness from COVID-19 higher than that of

the average inmate. And although the BCP has implemented several protective measures to prevent

the spread of COVID-19 in that facility (ECF No. 146), the Court finds that, given Mr. Clancy’s

medical conditions, these measures are insufficient to ameliorate his particular risk of contracting

severe illness from COVID-19 to the degree that the risks outlined above have been mitigated in

impact.


                                                  18
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 19 of 22




        The Court therefore concludes that Mr. Clancy has established that his medical conditions

put him at sufficient risk of contracting severe illness from COVID-19 so as to constitute

extraordinary and compelling circumstances that could warrant his release.

      C. The § 3553(a) Factors

        Although Mr. Clancy has established the existence of extraordinary and compelling

circumstances based on his medical conditions, the Court nonetheless denies his Motion based on

a consideration of the § 3553(a) factors. Even when a court determines that an extraordinary and

compelling reason might warrant a defendant’s release, the court must also consider whether

release is appropriate in light of the factors set forth in § 3553(a). Specifically, “in considering the

section 3553(a) factors, [the court] should assess whether those factors outweigh the ‘extraordinary

and compelling’ reasons warranting compassionate release, particularly whether compassionate

release would undermine the goals of the original sentence.” United States v. Bess, 455 F. Supp.

3d 53, 66 (W.D.N.Y. Apr. 22, 2020). The determination of whether to reduce an eligible

defendant’s term of incarceration for compassionate release after considering the § 3553(a) factors

is committed to the discretion of the district court. United States v. Jones, No. 12-cr-38, 2020 WL

3871084, at *4 (W.D. Pa July 8, 2020) (citing United States v. Pawlowski, 967 F.3d 327 (3d Cir.

June 26, 2020)). That discretion includes the district court’s ability to consider the length of the

defendant’s original custodial sentence, including the portions served and remaining, when

weighing the § 3553(a) factors. Pawlowski, 967 F.3d at 330–31.

        Here, the Court concludes that several § 3553(a) factors weigh against Mr. Clancy’s release

currently, including (1) the nature and circumstances of the offense and the Defendant’s history

and characteristics; and (2) the need for the original sentence reflect the seriousness of the offense,

to deter criminal conduct, and to protect the public from further crimes of the Defendant. First, the

                                                  19
         Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 20 of 22




illegal drug distribution of which Mr. Clancy was convicted presents a “substantial risk of danger

to the community,” a danger that was heightened by Mr. Clancy’s possession of a firearm in

furtherance of the offense. (ECF No. 115, at 17-18.) And not only was Mr. Clancy convicted of

possessing a firearm in furtherance of the offense at issue here, he also has multiple past

convictions for illegal firearms possession in 2005, 2006, and 2009. (PSR ¶¶ 31, 34, 36.) Mr.

Clancy has also failed to comply with Court-ordered conditions of release for federal convictions

in the past. (PSR ¶ 36.) Specifically, Mr. Clancy was previously released to a halfway house, but

returned to prison shortly thereafter due to his negative interactions with staff members and his

failure to secure a job, in violation of his supervised release terms. (PSR ¶ 36.)3

         Mr. Clancy argues that a reduced sentence would be consistent with the § 3553(a) factors

because Mr. Clancy has some record of employment and rehabilitation and because a personal

tragedy involving the loss of a very young child has made the circumstances of his incarceration

unduly laborious and difficult. First, Mr. Clancy reports that he has volunteered as a youth sports

coach in his community and describes his intermittent periods of employment as a line cook and

at an automotive repair shop in between periods of incarceration. (ECF No. 59, at 8.) And Mr.

Clancy also points to evidence of his efforts at rehabilitation while in prison, including his

participation in a drug abuse education program, a parenting program, and multiple vocational

courses. (ECF No. 109-9.) Although Mr. Clancy’s participation in BOP programming provides

positive indicators of rehabilitation, the Court would not conclude from that participation that his

sentence is no longer necessary as originally imposed.



3
 Recently, BCP records show that on February 18, 2021, Mr. Clancy was issued a “misconduct” reprimand after
Correctional Officers found smoking paper in his cell that tested positive for suspected synthetic marijuana. (ECF
No. 146-1, at 10, 13.) While if such occurred it would be impermissible conduct on Mr. Clancy’s part, the Court
does not believe that it is conduct of sufficient certainty or consequence to carry weight in the analysis here, and the
Court therefore will not consider it in its decisional process.

                                                           20
         Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 21 of 22




         Finally, Mr. Clancy argues that the circumstances of his incarceration have been more

severe than anticipated at sentencing because of the death of his youngest daughter. In February

2020, Mr. Clancy’s 3-year-old daughter was tragically shot and killed by a family friend. (ECF

No. 109-2.) Mr. Clancy reports that FCI-Allenwood did not allow him to attend his daughter’s

funeral and cites as hardships the fact that quarantines and isolation from visitors have separated

Mr. Clancy from his support system. (ECF No. 109, at 23–24; ECF No. 109–10.) Mr. Clancy

argues that these circumstances have made his incarceration “significantly more ‘laborious and

difficult,’ weighing in favor of a shorter sentence.” (ECF No. 109, at 25.) As a result of this tragedy,

Mr. Clancy testified that he personally reached out to Mr. Richard Mark Carrington, Sr., the head

of a local returning citizens program, to ask to be included in that program. Mr. Carrington testified

at length about the program’s components, including the importance of face-to-face, in-person

meetings with precautionary measures including distancing and masks.

         The Court recognizes and acknowledges that Mr. Clancy has suffered an immense loss.

But Mr. Clancy moves for his release on medical grounds, arguing that extraordinary and

compelling circumstances exist because his medical conditions increase his susceptibility to

COVID-19, so these matters, consequential as they are in Mr. Clancy’s life, do not in the Court’s

estimation alter the Court’s conclusions here.4

         Finally, it is notable to the Court that Mr. Clancy’s expected release date is not until

December 2022, which is nearly nineteen months from now and constitutes a significant amount

of Mr. Clancy’s overall sentence. Considering Mr. Clancy’s sentence completion, as well as his

criminal record and prior failures to comply with supervised release conditions, the Court


4
 Mr. Carrington has testified that his reentry program and his full personal support would also be available to Mr.
Clancy in the case that Mr. Clancy served his full term of incarceration as initially imposed. The Court is therefore
optimistic that Mr. Clancy will have the support that he requires after serving his full term of incarceration.

                                                          21
        Case 2:17-cr-00031-MRH Document 147 Filed 05/07/21 Page 22 of 22




concludes that the remainder of the ninety (90) month sentence remains necessary to adequately

deter Mr. Clancy’s criminal conduct and protect the public from any further crimes.

  IV.     CONCLUSION

        The Court has considered the relevant factors set forth in § 3582(c), as well as the

applicable policy statements issued by the Sentencing Commission and the factors set forth in

§ 3553(a). Because the BOP has had more than thirty (30) days to consider Mr. Clancy’s medical

conditions, the Court concludes that Mr. Clancy has exhausted his BOP administrative obligations,

and that his Motion is properly before it. The Court also concludes that Mr. Clancy has established

that his moderate to severe asthma and prediabetic condition so raise his risk of contracting severe

illness from COVID-19 as to rise to an “extraordinary and compelling” level that could support

his release. But although Mr. Clancy has demonstrated extraordinary and compelling conditions,

the record before the Court counsels the conclusion under the § 3553(a) factors that he remains a

risk to the community such that compassionate release is not appropriate at this time. Accordingly,

the Defendant’s Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) at

ECF No. 109 is DENIED without prejudice subject to its reassertion should circumstances warrant.

        An appropriate Order will issue.

                                                       s/ Mark R. Hornak
                                                     Mark R. Hornak
                                                     Chief United States District Judge

Dated: May 7, 2021

cc:     All counsel of record




                                                22
